Citation Nr: 0524319	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  05-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings relating to hearing loss or tinnitus.

2.  A bilateral hearing loss was initially manifested many 
years after service, and there is no competent medical 
evidence linking it to service, including any noise exposure 
in service.

3.  Tinnitus was first demonstrated many years after service, 
and there is no competent medical evidence to relate it to 
service, including noise exposure therein.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active service, nor may a sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may tinnitus be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2004 
letter from the RO to the veteran.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and the report of a VA 
examination.  He has been afforded the opportunity to testify 
at a hearing at the VA.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss or tinnitus, as an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

Initially, the Board concedes that the veteran was exposed to 
acoustic trauma in service, in light of the fact that he was 
a fireman.  It must also be noted, however, that the service 
medical records are negative for complaints or findings 
concerning a hearing loss or tinnitus.  The Board observes 
that whispered voice and spoken voice hearing tests conducted 
on the separation examination in May 1946 were 15/15 in each 
ear.  

The veteran's initial claim for service connection was 
received in May 1946, and made no mention of hearing loss or 
tinnitus.

It is not disputed that the veteran has a hearing loss.  This 
was confirmed by the audiometric test conducted during the VA 
examination in October 2004.  It is significant to point out 
that the veteran related at that time that he had a history 
of noise exposure in service from diesel engines.  He also 
acknowledged that he had exposure to noise as a civilian 
working for many years as an engineer for the railroad.  The 
examiner diagnosed bilateral high frequency sensorineural 
hearing loss and right constant tinnitus.  The examiner 
commented that given the fact that the veteran's hearing was 
not adequately tested prior to discharge, and due to lack of 
evidence in the service medical records, it could not be 
determined whether the veteran's hearing loss began in 
service with his exposure to diesel engines.  With respect to 
tinnitus, she added that the veteran's tinnitus might be 
related to hearing loss, but it might also be related to his 
cardiovascular problems and medications.  She concluded that 
she could not resolve the issue of the most likely etiology 
of the veteran's tinnitus without resort to speculation.  

The Board recognizes that the whispered voice and spoken 
voice tests are crude when compared to modern audiometric 
examinations.  However, they represent the best evidence 
available regarding the status of the veteran's hearing at 
the time of his discharge from service.  The evidence does 
not demonstrate that the veteran had a hearing loss at the 
time of his separation from service.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the etiology of his hearing loss and 
tinnitus.  In contrast, the Board finds the fact that a 
hearing loss or tinnitus was not documented during service or 
for nearly 60 years after his separation from service, to be 
significant and of greater probative value than the veteran's 
allegations regarding the etiology of his conditions.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and service connection for tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


